DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Claim Objections
Claims 2 and 10 are objected to because of the following informalities:
Claim 2 recites "fist end". This limitation is interpreted to be a typographical error and should recite –first end--.
Claim 10 recites "fist end". This limitation is interpreted to be a typographical error and should recite –first end--.
                                    Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Wetzel (US 2008/0250800) in view of Derringer (US 3,672,349).
In regards to claim 1, Wetzel discloses a packaged heating ventilating and cooling (HVAC) system (air conditioning unit 10; Figs. 1-2) comprising: a cabinet (housing 36) having a condenser compartment (outdoor or condenser side 14) at a bottom portion (as can be seen in Fig. 1), a return air compartment (return air plenum 80) at a top portion (as can be seen in Fig. 2), and a condenser discharge air compartment (space accommodating exhaust plenum 56) between the condenser compartment (14) and the return air compartment (80), (as can be seen in Fig. 2); 
          a fan panel (panel where fans 64 and 66 are installed; Figs. 3-4) proximate a bottom of the condenser discharge air compartment (56), (as can be seen in Fig. 2) and a top of the condenser compartment (14), (as can be seen in Fig. 2); 
         an outdoor air chase member (condenser side air passages including an outdoor air duct assembly 26) having a top end (an upper end) and a bottom end (a lower end), (as can be seen in Figs. 1-4 and 6), wherein the bottom end of the outdoor air chase (26) is fluidly coupled (via plenum 56 and 60) to the condenser compartment (14) at a location to receive outside air from the condenser compartment, and wherein the top end of the outdoor air chase (26) is fluidly coupled to the return air compartment (80), and wherein the outdoor air chase (26) has a conduit (two ducts or conduits 28, 30) through the outdoor air chase (26); 
          Wetzel does not explicitly teach a configurable flow regulating plate disposed in the outdoor air chase member across the conduit; and wherein the configurable flow regulating plate comprises: a plate having a plurality of discharge apertures, and wherein, in an initial position before installation, the plurality of discharge apertures is covered by a plurality of knockout panels, wherein each knockout panel of the plurality of knockout panels is removably secured to the configurable flow regulating plate.  
        Derringer teaches an air conditioning unit wherein a configurable flow regulating plate (corresponding to a top wall 72) disposed in the outdoor air chase member (corresponding to base member 70) across the conduit (two ducts or conduits 28, 30 of Wetzel); and wherein the configurable flow regulating plate (72) comprises: 
          a plate having a plurality of discharge apertures (opening 86), and wherein, in an initial position before installation, the plurality of discharge apertures (86) is covered by a plurality of knockout panels (knock-out panels 90, 91, 92 and 93), wherein each knockout panel of the plurality of knockout panels (90, 91, 92 and 93) is removably secured (col.3, lines 9-10) to the configurable flow regulating plate (72).  
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that a configurable flow regulating plate to be disposed in the outdoor air chase member across the conduit; and wherein the configurable flow regulating plate comprises: a plate having a plurality of discharge apertures, and wherein, in an initial position before installation, the plurality of discharge apertures is covered by a plurality of knockout panels, wherein each knockout panel of the plurality of knockout panels is removably secured to the configurable flow regulating plate as taught by Derringer in order to permit air to flow therethrough (refer to col.3, line 16 of Derringer).
In regards to claim 2, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Derringer teaches wherein the outdoor air chase (70) has a first aperture (top opening 25) at the top end (as can be seen in Fig. 2), and wherein the configurable flow regulating plate (72) is coupled proximate the fist end of the outdoor air chase (70) and covers the first aperture (as can be seen in Figs. 2-3).  
In regards to claim 3, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Derringer teaches wherein the plurality of knockout panels (knock-out panels 90, 91, 92 and 93) is configured for removal (col.3, lines 9-10) by an installer using a hand tool (inherent).  
In regards to claim 4, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Wetzel teaches further comprising an automated dampener (damper 90) coupled to the outdoor air chase (refer to par. 48; Fig. 6).  
In regards to claim 5, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach further comprising a gasket disposed between the bottom end of the outdoor air chase and a top surface of the fan panel.  
          Derringer teaches further comprising a gasket (base gasket 98) disposed between the bottom end (end at bottom panel 60) of the outdoor air chase (70) and a top surface of the fan panel (the fan panel of fans 64 and 66; Figs. 3-4 of Wetzel).  
        It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that further comprising a gasket disposed between the bottom end of the outdoor air chase and a top surface of the fan panel as taught by Derringer in order to effectively sealed by the bottom panel (refer to col.3, line 8 of Derringer).
In regards to claim 6, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 2, but fails to explicitly teach further comprising a gasket and a bug mesh disposed between the bottom end of the outdoor air chase and a top surface of the fan panel. 
          Derringer teaches further comprising a gasket (base gasket 98) and a bug mesh (corresponding to a filter; col.1, line 66) disposed between the bottom end of the outdoor air chase (70) and a top surface of the fan panel (the fan panel of fans 64 and 66 are installed; Figs. 3-4 of Wetzel). 
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that further comprising a gasket and a bug mesh disposed between the bottom end of the outdoor air chase and a top surface of the fan panel as taught by Derringer in order to effectively sealed by the bottom panel and provide clean air (refer to col.3, line 8 of Derringer).
In regards to claim 7, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the outdoor air chase is formed with a wedge shape when viewed from a top plan view.  
However, it would have been an obvious matter of design choice to shape he outdoor air chase is formed with a wedge shape when viewed from a top plan view since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. (See In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966)).
In regards to claim 8, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the top end of the outdoor air chase is formed with a top flange at the top end of the outdoor air chase, and further comprising a first gasket under the top flange and on a support tray.  
         Derringer further teaches wherein the top end of the outdoor air chase (70) is formed with a top flange (an upstanding peripheral flange 71) at the top end of the outdoor air chase (70), and further comprising a first gasket (base gasket 98) under the top flange (71) and on a support tray (bottom panel 60).  
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that the top end of the outdoor air chase to be formed with a top flange at the top end of the outdoor air chase, and further comprising a first gasket under the top flange and on a support tray as taught by Derringer in order to effectively sealed by the bottom panel (refer to col.3, line 8 of Derringer).
In regards to claim 9, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the plurality of discharge apertures and plurality of knockout panels are sized such that removal of each knockout panel increases airflow of outdoor air through the outdoor air chase during normal operation by between 1% and 5% of rated system air.  
Derringer does however teach that knock-out panels would be removed to clear their openings 86 to assure that outside air is delivered. Specifically, Derringer teaches that the removal of the rectangular knock-out panels allows outside air to be delivered to the system (col. 3, lines 9-13). Therefore, the knockout panels are sized to increase or decrease airflow of outdoor is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the adjustment of airflow (col. 3, lines 9-13). Therefore, since the general conditions of the claim, i.e. the knockout panels are sized to increase or decrease airflow of outdoor and design factors involved, were disclosed in the prior art by Derringer, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Wetzel, by setting the plurality of discharge apertures and plurality of knockout panels to be sized such that removal of each knockout panel increases or decreases airflow of outdoor air through the outdoor air chase during normal operation by to be between 1% and 5% of rated system air.
In regards to claim 10, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach the limitations of all claim 10. 
          Derringer teaches further comprising: wherein the outdoor air chase (70) has a top end (upper portion) having a first aperture (upper opening 25) at the top end (upper portion), and wherein the configurable flow regulating plate (72) is coupled proximate the fist end of the outdoor air chase (70) and covers the first aperture (as can be seen in Figs. 2-3); wherein the plurality of knockout panels (knock-out panels 90, 91, 92 and 93) is configured for removal (col.3, lines 9-10) by an installer using a hand tool (inherent); a gasket (base gasket 98) disposed between the bottom end of the outdoor air chase (as can be seen in Fig. 3) and a top surface of the fan panel (the fan panel of fans 64 and 66 are installed; Figs. 3-4 of Wetzel); a bug mesh (corresponding to a filter; col.1, line 66) also disposed between the bottom end of the outdoor air chase (70) and a top surface of the fan panel (the fan panel of fan 64 and 66 are installed; Figs. 3-4 of Wetzel).  
           It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that further comprising: wherein the outdoor air chase has wherein the outdoor air chase has a top end having a first aperture at the top end, and wherein the configurable flow regulating plate is coupled proximate the fist end of the outdoor air chase and covers the first aperture (as can be seen in Figs. 2-3); wherein the plurality of knockout panels is configured for removal by an installer using a hand tool as taught by Derringer in order to permit air to flow therethrough (refer to col.3, line 16 of Derringer).
          It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that further comprising a gasket disposed between the bottom end of the outdoor air chase and a top surface of the fan panel; a bug mesh also disposed between the bottom end of the outdoor air chase and a top surface of the fan panel as taught by Derringer in order to effectively sealed by the bottom panel and provide clean air (refer to col.3, line 8 of Derringer).
In regards to the shape of the outdoor air chase to be formed as a wedge shape, it would further have been an obvious matter of design choice to shape he outdoor air chase is formed with a wedge shape when viewed from a top plan view since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. (See In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966)).
In regards to claim 11, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 10, but fails to explicitly teach wherein the top end of the outdoor air chase is formed with a first flange, and further comprising a first gasket between the first flange and a support tray.  
         Derringer further teaches wherein the top end of the outdoor air chase (70) is formed with a first flange (an upstanding peripheral flange 71), and further comprising a first gasket (base gasket 98) between the first flange (71) and a support tray (bottom panel 60).  
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that the top end of the outdoor air chase to be formed with a first flange, and further comprising a first gasket between the first flange and a support tray as taught by Derringer in order to effectively sealed by the bottom panel (refer to col.3, line 8 of Derringer).
In regards to claim 12, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 10, but fails to explicitly teach wherein the plurality of discharge apertures and plurality of knockout panels are sized such that removal of each knockout panel increases airflow of outdoor air through the outdoor air chase during normal operation by between 1% and 5% of rated system air.  
Derringer does however teach that knock-out panels would be removed to clear their openings 86 to assure that outside air is delivered. Specifically, Derringer teaches that the removal of the rectangular knock-out panels allows outside air to be delivered to the system (col. 3, lines 9-13). Therefore, the knockout panels are sized to increase or decrease airflow of outdoor is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the adjustment of airflow (col. 3, lines 9-13). Therefore, since the general conditions of the claim, i.e. the knockout panels are sized to increase or decrease airflow of outdoor and design factors involved, were disclosed in the prior art by Derringer, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Wetzel, by setting the plurality of discharge apertures and plurality of knockout panels to be sized such that removal of each knockout panel increases or decreases airflow of outdoor air through the outdoor air chase during normal operation by to be between 1% and 5% of rated system air.
In regards to claim 13, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the top end of the outdoor air chase is formed with a first flange at the top end of the outdoor air chase; and wherein the bottom end of the outdoor chase is formed with a second flange.  
          Derringer further teaches wherein the top end of the outdoor air chase (70) is formed with a first flange (an upstanding peripheral flange 71; Fig. 3) at the top end of the outdoor air chase (70); and wherein the bottom end of the outdoor chase is formed with a second flange (bottom surrounding flange 76; Fig. 3).  
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that the top end of the outdoor air chase is formed with a first flange at the top end of the outdoor air chase; and wherein the bottom end of the outdoor chase is formed with a second flange as taught by Derringer in order to receive the side wall of the channel and an opening therein, with an air inlet duct secured to the underside of the bottom plate (refer to col.2, lines 55-58 of Derringer).
In regards to claim 14, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach wherein the outdoor air chase comprises: a first portion coupled to a second portion, each portion having a top end and a bottom end; wherein the top end of the outdoor air chase is formed with a first flange at the top end of the outdoor air chase; and wherein the bottom end of the outdoor chase is formed with a second flange.  
        Derringer further teaches wherein the outdoor air chase (70) comprises: a first portion (upper portion) coupled to a second portion (lower portion), each portion having a top end and a bottom end (as can be seen in Fig. 3); wherein the top end of the outdoor air chase is formed with a first flange (an upstanding peripheral flange 71; Fig. 3) at the top end of the outdoor air chase (70); and wherein the bottom end of the outdoor chase is formed with a second flange (bottom surrounding flange 76; Fig. 3).  
          It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that the outdoor air chase comprises: a first portion coupled to a second portion, each portion having a top end and a bottom end; wherein the top end of the outdoor air chase is formed with a first flange at the top end of the outdoor air chase; and wherein the bottom end of the outdoor chase is formed with a second flange as taught by Derringer in order to receive the side wall of the channel and an opening therein, with an air inlet duct secured to the underside of the bottom plate (refer to col.2, lines 55-58 of Derringer).
In regards to claim 15, Wetzel discloses a method of installing a vertical packaged heating ventilating and cooling (HVAC) system (air conditioning unit 10; Figs. 1-2 and 6), the method comprising: providing the vertical packaged heating ventilating and cooling (HVAC) system (10), wherein the HVAC system comprises a cabinet (housing 36)  having a condenser compartment (outdoor or condenser side 14) at a bottom portion (as can be seen in Fig. 1), a return air compartment (return air plenum 80) at a top portion (as can be seen in Fig. 2), and 
           a condenser discharge air compartment (space accommodating exhaust plenum 56) between the condenser compartment (14) and the return air compartment (as can be seen in Fig. 2); providing an outdoor air chase (condenser side air passages including an outdoor air duct assembly 26) having a conduit (two ducts or conduits 28, 30) through the outdoor air chase (26); fluidly coupling the outdoor air chase between the condenser compartment (14) and the return air compartment (80). 
         Wetzel does not explicitly teach providing a configurable flow regulating plate; wherein the configurable flow regulating plate comprises: a plate having a plurality of discharge apertures, and wherein, in an initial position before installation, the plurality of discharge apertures is covered by a plurality of knockout panels, each knockout panel is removably secured to the configurable flow regulating plate; removing one or more of the plurality of knockout panels; and securing the configurable flow regulating plate in the conduit of the outdoor air chase.  
         Derringer teaches an air conditioning unit wherein providing a configurable flow regulating plate (corresponding to a top wall 72); wherein the configurable flow regulating plate (72) comprises: a plate having a plurality of discharge apertures (opening 86), and wherein, in an initial position before installation, the plurality of discharge apertures (86) is covered by a plurality of knockout panels (knock-out panels 90, 91, 92 and 93), each knockout panel (90, 91, 92 and 93) is removably secured (col.3, lines 9-10) to the configurable flow regulating plate (72); removing (col.3, lines 9-10) one or more of the plurality of knockout panels (90, 91, 92 and 93); and securing the configurable flow regulating plate (72) in the conduit (two ducts or conduits 28, 30 of Wetzel) of the outdoor air chase (70).  
           It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Wetzel such that the method providing a configurable flow regulating plate; wherein the configurable flow regulating plate comprises: a plate having a plurality of discharge apertures, and wherein, in an initial position before installation, the plurality of discharge apertures is covered by a plurality of knockout panels, each knockout panel is removably secured to the configurable flow regulating plate; removing one or more of the plurality of knockout panels; and securing the configurable flow regulating plate in the conduit of the outdoor air chase as taught by Derringer in order to permit air to flow therethrough (refer to col.3, line 16 of Derringer).
In regards to claim 16, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Derringer teaches wherein removing (col.3, lines 9-10) one or more of the plurality of knockout panels comprises removing a number of the knockout panels (knock-out panels 90, 91, 92 and 93) corresponding with a desired flowrate of outside air through the outdoor air chase (70), (note: it is inherent that the more knockout panels added and removed in order to provide a desired flowrate of outside air).  
In regards to claim 17, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Derringer teaches wherein the outdoor air chase (70) has a top end (upper portion) having a first aperture (upper opening 25), and wherein securing the configurable flow regulating plate (72) in the conduit of the outdoor air chase (70) comprises attaching the configurable flow regulating plate (72) over the first aperture (25).  
In regards to claim 18, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Derringer teaches wherein removing one or more of the plurality of knockout panels (knock-out panels 90, 91, 92 and 93) comprises removing (col.3, lines 9-10) one or more of the plurality of knockout panels (90, 91, 92 and 93) using a hand tool (inherent).  
In regards to claim 19, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Wetzel teaches wherein the system further comprises a fan panel (panel where fans 64 and 66 are installed; Figs. 3-4) proximate a bottom of the condenser discharge air compartment (56), (as can be seen in Fig. 2) and a top of the condenser compartment (14), (as can be seen in Fig. 2) and wherein the outdoor air chase has a top end (upper end) and a bottom end (lower end), but fails to explicitly teach further comprising disposing a gasket between the bottom end of the outdoor air chase and a top surface of the fan panel.  
          Derringer teaches further comprising disposing a gasket (base gasket 98) between the bottom end of the outdoor air chase (70) and a top surface of the fan panel (the fan panel of fans 64 and 66; Figs. 3-4 of Wetzel). 
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that further comprising disposing a gasket between the bottom end of the outdoor air chase and a top surface of the fan panel as taught by Derringer in order to effectively sealed by the bottom panel (refer to col.3, line 8 of Derringer).
In regards to claim 20, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 15. Further, Wetzel teaches wherein the system further comprises a fan panel (panel where fans 64 and 66 are installed; Figs. 3-4) proximate a bottom of the condenser discharge air compartment (56), (as can be seen in Fig. 2) and a top of the condenser compartment (14), (as can be seen in Fig. 2) and wherein the outdoor air chase has a top end (upper end) and a bottom end (lower end), but fails to explicitly teach further comprising disposing a gasket and a bug mesh between the bottom end of the outdoor air chase and a top surface of the fan panel.  
         Derringer teaches further comprising disposing a gasket (base gasket 98) and a bug mesh (corresponding to a filter; col.1, line 66) between the bottom end of the outdoor air chase (70) and a top surface of the fan panel (the fan panels of fan 64 and 66 are installed; Figs. 3-4 of Wetzel). 
         It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that further comprising disposing a gasket and a bug mesh between the bottom end of the outdoor air chase and a top surface of the fan panel as taught by Derringer in order to effectively sealed by the bottom panel and provide clean air (refer to col.3, line 8 of Derringer).
In regards to claim 21, Wetzel discloses a heating ventilating and cooling (HVAC) system (air conditioning unit 10; Figs. 1-2) comprising: a cabinet (housing 36) having a condenser compartment (outdoor or condenser side 14), a return air compartment (return air plenum 80), and a condenser discharge air compartment (space accommodating exhaust plenum 56) between the condenser compartment (14) and the return air compartment (80), (as can be seen in Fig. 2); a fan panel (panel where fans 64 and 66 are installed; Figs. 3-4) proximate the condenser discharge air compartment (56) and the condenser compartment (14); 
         an outdoor air chase member (condenser side air passages including an outdoor air duct assembly 26) having a first end (an upper end) and a second end (a lower end), (as can be seen in Figs. 1-2 and 6), wherein the second end of the outdoor air chase is fluidly coupled to the condenser compartment (14) at a location to receive outside air from the condenser compartment (14), and wherein the first end of the outdoor air chase is fluidly coupled to the return air compartment (80), and wherein the outdoor air chase (26) has a conduit (two ducts or conduits 28, 30); through the outdoor air chase (26). 
          Wetzel does not explicitly teach a configurable flow regulating plate disposed in the outdoor air chase member across the conduit; and wherein the configurable flow regulating plate comprises: a plate having a plurality of discharge apertures, and wherein, in an initial position before installation, the plurality of discharge apertures is covered by a plurality of knockout panels, wherein each knockout panel of the plurality of knockout panels is removably secured to the configurable flow regulating plate.  
           Derringer teaches an air conditioning unit wherein a configurable flow regulating plate (corresponding to a top wall 72) disposed in the outdoor air chase member (corresponding to base member 70) across the conduit (two ducts or conduits 28, 30 of Wetzel); and wherein the configurable flow regulating plate (72) comprises: 
          a plate having a plurality of discharge apertures (opening 86), and wherein, in an initial position before installation, the plurality of discharge apertures (86) is covered by a plurality of knockout panels (knock-out panels 90, 91, 92 and 93), wherein each knockout panel of the plurality of knockout panels (90, 91, 92 and 93) is removably secured (col.3, lines 9-10) to the configurable flow regulating plate (72).  
           It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the HVAC system of Wetzel such that a configurable flow regulating plate to be disposed in the outdoor air chase member across the conduit; and wherein the configurable flow regulating plate comprises: a plate having a plurality of discharge apertures, and wherein, in an initial position before installation, the plurality of discharge apertures is covered by a plurality of knockout panels, wherein each knockout panel of the plurality of knockout panels is removably secured to the configurable flow regulating plate as taught by Derringer in order to permit air to flow therethrough (refer to col.3, line 16 of Derringer).
In regards to claim 22, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 21. Further, Wetzel teaches wherein the cabinet (housing 36) is substantially parallel to a gravitational field (Figs. 1-2), (note: that gravitational field is being considered as downward direction and the length portion of the housing is substantially parallel to a gravitational field).  
In regards to claim 23, Wetzel as modified meets the claim limitations as disclosed in the rejection of claim 21. Further, Wetzel teaches wherein the cabinet (housing 36) is substantially orthogonal to a gravitational field (Figs. 1-2), (note: that gravitational field is being considered as downward direction and the width portion of the housing is substantially orthogonal to a gravitational field).  
        
                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763